Citation Nr: 9912638	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-36 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected arteriosclerotic heart disease with septal 
defect correction, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty service from June 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied an increased 
disability rating, in excess of 30 percent, for the 
appellant's service-connected arteriosclerotic heart disease 
with septal defect correction.

The case was previously before the Board in April 1997, when 
it was remanded for examination of the appellant and medical 
opinions.  For the reasons indicated below, the Board 
concludes that this matter must be remanded once more.


REMAND

The appellant contends, in essence, that his service-
connected arteriosclerotic heart disease with septal defect 
correction warrants a disability rating in excess of the 
currently assigned 30 percent.

The VA has a duty to assist the appellant once his claim is 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The appellant's claim for an increased rating in 
this case is shown to be well grounded, but the duty to 
assist him in its development has not yet been fulfilled.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating).


A.  Compliance with Prior Remand

In his Informal Brief Presentation, dated March 1999, the 
appellant's representative argued that the RO failed to 
comply with the Board's April 1997 remand.  The appellant's 
representative alleged, in pertinent part, that the RO failed 
to readjudicate the appellant's claim after receiving 
additional evidence in this matter. 

The Board is obligated by law to ensure that the RO complies 
with its directives.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance. See Stegall v. West, 11 Vet. 
App. 268 (1998).

After a thorough review of the appellant's claims file, the 
Board concludes that a remand is necessary in this matter.  
Pursuant to paragraph four of the Board's April 1997 remand, 
the RO was instructed to readjudicate the issue on appeal 
after completing the other developmental actions noted in 
that remand.  Although the RO requested information from the 
appellant regarding additional medical evidence scheduled him 
for an additional VA heart examination, no further 
adjudicative action was ever taken.  Thus, the RO has failed 
to comply with the Board's remand instructions and the case 
must be remanded.

Pursuant to 38 C.F.R. § 19.31, a "Supplemental Statement of 
the case, so identified, will be furnished to the appellant 
and his or her representative, if any, when additional 
pertinent evidence is received after a Statement of the 
Case."  Additional evidence was obtained following the 
Board's April 1997 remand.  Accordingly, the RO must review 
the additional evidence obtained in this matter and issue a 
Supplemental Statement of the Case addressing the same.

During the development of this claim, the appellant failed to 
reply to the RO's request for information regarding 
additional medical treatment received by him for his service-
connected arteriosclerotic heart disease.  Although the RO 
has a duty to assist the appellant in developing his claim, 
the duty to assist is not a one-way street. Pollard v. Brown, 
6 Vet. App. 11 (1993) (duty to assist not breached by failure 
of the Secretary to obtain requested records where the 
appellant failed to identify specifically what "additional 
medical records" were being sought and why they were 
relevant).

B.  Changing Regulations

The appellant's service-connected arteriosclerotic heart 
disease with septal defect correction was rated by the RO 
pursuant to Diagnostic Code 7005.  During the course of this 
appeal, the schedule of ratings with respect to the 
cardiovascular system was revised, effective January 12, 
1998.  See 62 Fed. Reg. 65207-65224 (December 11, 1997).  
Because the appellant's claim was pending at the time these 
regulations became effective, his claim should be considered 
under both the old rating regulations and the current 
regulations.  The RO must adjudicate the appellant's claim 
under whichever set of regulations is determined to be more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

In addition to the changes in the underlying Schedule of 
Ratings, the Board finds the current medical evidence of 
record to be insufficient to determine the severity of the 
appellant's arteriosclerotic heart disorder with septal 
defect correction under the newly enacted regulations 
relating thereto.  Accordingly, a new VA examination of the 
heart should be scheduled and associated with the claims 
file.  

The appellant is advised that a complete medical examination, 
as directed in this remand, is necessary for a comprehensive 
and correct adjudication of his claim. 38 C.F.R. § 3.655(b) 
(1998).  The appellant's cooperation in reporting for the 
examination is both critical and appreciated.  The appellant 
is further advised that his failure to report for the 
examination, or any subsequent testing, without good cause 
may result in the claim being denied.

The United States Court of Appeals for Veterans Claims, 
(formerly the United States Court of Veterans Appeals) 
(Court) has held, that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination. 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the appellant for a new VA heart examination.  To 
ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service-
connected arteriosclerotic heart disease 
with septal defect correction during the 
pendency of this appeal.  After obtaining 
any necessary authorizations, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
appellant which have not been previously 
secured.

2.  The RO should scheduled the appellant 
for a VA cardiology examination, to be 
performed by a board certified 
cardiologist, if available, to determine 
the current manifestations of the 
appellant's service-connected 
arteriosclerotic heart disease with 
septal defect correction.  All indicated 
tests should be performed and all 
clinical findings should be reported in 
detail, including any left ventricular 
dysfunction with an ejection fraction, 
evidence of cardiac hypertrophy or 
dilation.  Metabolic equivalency testing 
(MET) should be performed to determine 
the level of METs at which dyspnea, 
fatigue, angina, dizziness or syncope 
occur.  If a laboratory determination of 
METs by exercise testing cannot be 
performed for medical reasons, the 
examiner should provide an estimation of 
the level of activity (expressed in METs 
and supported by specific examples, such 
as slow stair climbing or shoveling show) 
that would result in dyspnea, fatigue, 
angina, dizziness, or syncope in the 
appellant.  A detailed history should be 
obtained, including the duration and 
frequency of any anginal attacks.  The 
clinical evaluation should include 
standing, sitting and supine blood 
pressure readings.

	Any and all evaluations, tests, and 
studies deemed necessary should be 
accomplished and the findings reported in 
detail.  The examiner should indicate 
whether the appellant's cardiac status 
precludes more than light manual labor or 
precludes more than sedentary employment.  
The claims file and a copy of this remand 
must be made available to the 
cardiologist for review prior to the 
examination.  The cardiologist should 
indicate any appropriate activity 
limitations, and should specifically 
indicate whether the appellant may engage 
in manual labor or if he may not due to 
his heart disability.  A complete 
rationale must be given for all opinions 
and conclusions drawn.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

4.  Subsequently, the RO should 
readjudicate the appellant's claim for an 
increased disability rating for his 
service-connected arteriosclerotic heart 
disease with septal defect correction 
under both the old and the current VA 
regulations for rating this condition, 
determine which set of regulations is 
more favorable to the appellant, and 
apply the one more favorable to the case. 
See 62 Fed. Reg. 65207-65224 (December 
11, 1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

Thereafter, if any issue on appeal remains denied, a 
supplemental statement of the case should be provided to the 
appellant and his representative.  After the appellant and 
his representative have had an adequate opportunity to 
respond, the appeal should be returned to the Board for 
appellate review.  No action is required by the appellant 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



	(CONTINUED ON NEXT PAGE)


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


